Title: From George Washington to Henry Knox, 2 November 1790
From: Washington, George
To: Knox, Henry

 
(Private)
My dear Sir,Mount Vernon Novr 2d 1790  
I am a little surprised that we have not heard (so long after the time appointed for the Rendezvous) of the issue, the progress, or the commencement of the Expedition against the Wabash Indians under the conduct of Brigr Genl Harmer. This, in my opinion, is an Undertaking of a serious nature. I am not a little anxious to know the result of it, & therefore request, if any official or other accts have been received by you relating thereto, that you would forward them to this place; provide⟨d⟩ they can reach it before Monday the 22d instant on which day I expect to leave home for Philada.
As this matter—favorable or otherwise in the issue—will require to be laid fully before Congress that the motives which induced the Expedition may appear; and as circumstances may not allow time for a complete statement of facts after my arrival, I request it may meet your earliest attention; that I may be prepared at the opening of the Session to make the Communication. With sincere regard & friendship I am Yr Affecte

Go: Washington

